                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division

JOHN DOE,                                           )
                                                    )
               Plaintiff,                           )
                                                    )
v.                                                  )      Case No.: 3:19-CV-00038-GEC
                                                    )
RECTOR AND VISITORS OF THE                          )
UNIVERSITY OF VIRGINIA, ET AL.                      )
                                                    )
               Defendants.                          )

                                NOTICE OF APPEARANCE

        Please note the appearance of Jasmine Yoon as counsel on behalf of Defendants Rector

and Visitors of the University of Virginia, Frank M. Connor, III, James B. Murray, Jr., Robert M.

Blue, Mark T. Bowles, L.D. Britt, Whittington W. Clement, Elizabeth M. Cranwell, Thomas A.

DePasquale, Barbara J. Fried, John A. Griffin, Robert D. Hardie, Maurice A. Jones, Babur B.

Lateef, Tammy S. Murphy, C. Evans Poston, Jr., James V. Reyes, Jeffrey C. Walker, James E.

Ryan, Emily Babb, and John Flood.




Date:   July 12, 2019                       Respectfully submitted,

                                            RECTOR AND VISITORS OF THE
                                            UNIVERSITY OF VIRGINIA, et al.

                                            By:     /s/ Jasmine Yoon

                                            Jasmine Yoon (VSB No. 73542)
                                            Office of the University Counsel
                                            University of Virginia
                                            P.O. Box 400225
                                            Charlottesville, Virginia 22904-4225
                                            Telephone:      (434) 924-3586
                                            Facsimile:      (434) 982-3070
                                            yoon@virginia.edu
                                        CERTIFICATE

       I hereby certify that on the 12th day of July, 2019, a true copy of the Notice of Appearance

was served by electronic means through the Court’s CM/ECF system on counsel for Plaintiff as

follows:

                                  Rhonda Quagliana, Esquire
                                 Francesca E. Fornari, Esquire
                                         416 Park Street
                                 Charlottesville, Virginia 22902
                                       rq@stlawva.com
                                       fef@stlawva.com
                                 Counsel for Plaintiff John Doe



                                             /s/ Jasmine Yoon

                                             Jasmine Yoon (VSB No. 73542)
                                             Office of the University Counsel
                                             University of Virginia
                                             P.O. Box 400225
                                             Charlottesville, Virginia 22904-4225
                                             Telephone:     (434) 924-3586
                                             Facsimile:     (434) 982-3070
                                             yoon@virginia.edu
